I
per curiam:
El 22 de noviembre de 1989, mediante opinión per curiam, suspendimos a la notario Myrna R. Serrano Casanova del ejercicio de la notaría por un período de seis (6) meses. Subsiguientemente —advertido el Ledo. Govén D. Martínez Suris, Director de la Oficina de Inspección de Notarías, de que su obra notarial podía correr peligro por razón de una mudanza— el 27 de noviembre de 1989 se incautó de la misma.
Así las cosas, a principios de diciembre de 1989 la licenciada Serrano Casanova acudió a las oficinas de dicho funcionario y examinó las numerosas deficiencias de su obra notarial. Conforme *590al informe rendido el pasado 19 de febrero de 1990, existen un sinnúmero de escrituras anulables por carecer de sellos de Rentas Internas e impuestos notariales, y además, muchas de ellas no tienen su firma como tampoco las iniciales y la firma de los comparecientes:
El pasado 15 de mayo concedimos término a la licenciada Serrano Casanova para que compareciera a mostrar causa por la cual no debíamos separarla indefinidamente de la notaría. Trans-currido en exceso el término concedido, resolvemos.
HH ) — I
Al presente, 11 de junio de 1990, según memorando del licenciado Martínez Suris, las deficiencias subsisten. Aparte de las omisiones de firmas e iniciales, hay una deficiencia en sellos de Rentas Internas ascendente a $3,409 y $111 en sellos notariales.
Las circunstancias pertinentes en este caso exigen nuestra inmediata intervención y nos obligan a reafirmar la suspensión del ejercicio de la notaría de la Leda. Myrna R. Serrano Casanova. En múltiples ocasiones hemos reiterado “que la obligación de cancelar sellos en los instrumentos públicos es de estricto cumplimiento y su omisión expone al notario a sanciones disciplinarias”. In re Duprey Maese, 125 D.P.R. 336 (1990), y casos allí citados. Las deficiencias son graves y deben ser subsanadas. En consecuencia, se concede a la licenciada Serrano Casanova treinta (30) días para que proceda a corregir las deficiencias apuntadas, incluso a suplir su firma en varias escrituras de forma tal que sus otorgantes puedan obtener copias certificadas para fines regístrales.
Efectuado ese trámite, dispondremos de la sanción en el ámbito notarial.. Queda, además, apercibida de que su incumpli-miento podrá dar margen a que sea disciplinada como abogada.

Se dictará la correspondiente sentencia.